Name: Commission Regulation (EEC) No 3235/81 of 12 November 1981 authorizing the United Kingdom to permit for the 1981/82 wine-growing year an additional increase in the alcoholic strength of certain wines and certain products intended for wine-making
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 11 . 81 Official Journal of the European Communities No L 325/23 COMMISSION REGULATION (EEC) No 3235/81 of 12 November 1981 authorizing die United Kingdom to permit for the 1981/82 wine-growing year an additional increase in the alcoholic strength of certain wines and certain products intended for wine-making HAS ADOPTED THIS REGULATION : Article 1 The United Kingdom is hereby authorized for the 1981 /82 wine-growing year to allow an additional increase in the alcoholic strength laid down in respect of wine-growing Zone A in Article 32 (2) of Regula ­ tion (EEC) No 337/79 in respect of products listed in the first subparagraph of Article 32 ( 1 ) of that Regula ­ tion . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Articles 32 (4) and 65 thereof, Whereas, uhder Article 32 ( 1 ) of Regulation (EEC) No 337/79, the Member States may permit an increase in the actual or potential natural alcoholic strength only within certain limits ; Whereas because of the exceptionally unfavourable climatic conditions in 1981 in the wine-growing areas of the United Kingdom, where there was an abnor ­ mally high rainfall and a lack of sunshine, the limits upon increases in the natural alcoholic strength as fixed by Article 32 ( 1 ) of Regulation (EEC) No 337/79 in many cases prevent the production of the wines which are normally required by the market ; whereas, therefore , the United Kingdom should be authorized to permit in the areas affected an additional increase in the natural alcoholic strength as provided for in Article 32 (2) of Regulation (EEC) No 337/79 ; whereas provision should be made for the United Kingdom to communicate to the Commission certain information collected in conformity to Commission Regulation (EEC) No 1 594/70 (3), as last amended by Regulation (EEC) No 632/80 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, On the basis of the declarations referred to in the second subparagraph of Article 36 ( 1 ) of Regulation (EEC) No 337/79, the United Kingdom shall commu ­ nicate to the Commission, not later than 31 May 1982, by geographical unit within the meaning of (a) of the second subparagraph of Article 30c ( 1 ) of Regu ­ lation (EEC) No 337/79, the particulars of the quanti ­ ties of sugar, concentrated grape must and rectified concentrated grape must used to make an additional increase in the natural alcoholic strength of the products referred to in Article 1 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels. 12 November 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L, 54, 5. 3 . 1979, p. 1 . (2 ) OJ No L 360, 31 . 12 . 1980, p. 18 (3 ) OJ No L 173 , 6 . 8 . 1970, p . 23 . ( «) OJ No L 69, 15 . 3 . 1980, p . 33 .